Case:21-10380-SDB Doc#:10 Filed:07/09/21 Entered:07/09/21 15:09:03                      Page:1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

 In re:                                             §    Case No. 21-10380-SDB
                                                    §
 Roger L. Whitehead                                 §    Chapter 13
 Alicia M. Whitehead                                §
        Debtors                                     §

                                OBJECTION TO CONFIRMATION

          Republic Finance, LLC (“Movant”) shows:
                                                  1.
          Republic Finance, LLC holds a claim against the Debtors in the amount of $4,818.35,
which claim is secured by a 10' x 13' Metal Portable Storage Shed, and a 8' x 10' Siding Portable
Storage Shed.
                                                  2.
          The proposed plan does not provide for paying Movant’s secured claim under 11 U.S.C.
§1322(a)(3).
                                                  3.
          Movant’s collateral should be valued in an amount which reflects the price a retail
merchant would charge for property of that kind. 11 U.S.C. §506(a)(2).
                                                  4.
          Movant’s claim should be paid at an interest rate and with pre- and post-confirmation
monthly payments that are uniform and adequately protect Movant’s interest in the collateral. 11
U.S.C. §361 and 11 U.S.C. §1325(a)(5).
                                                  5.
          The Debtors incurred the debt with Movant on May 21, 2021. The Debtors filed the
bankruptcy petition on Jun 16, 2021. The close proximity between these two dates indicates that
the proposed plan is filed in bad faith and should be denied as proposed. 11 U.S.C. §1325(a)(3).


          THEREFORE, Republic Finance, LLC respectfully requests that confirmation of the
proposed chapter 13 plan be denied.
Case:21-10380-SDB Doc#:10 Filed:07/09/21 Entered:07/09/21 15:09:03            Page:2 of 3




       July 9, 2021

                                         Respectfully submitted,


                                         S/ L. Stephen O’Hearn, Jr.
                                         L. Stephen O’Hearn, Jr.
                                         Attorney for Republic Finance, LLC

Ellis, Painter, Ratterree & Adams, LLP
PO Box 9946
Savannah, GA 31412
(912) 233-9700
Ga. Bar No. 550670
Case:21-10380-SDB Doc#:10 Filed:07/09/21 Entered:07/09/21 15:09:03                     Page:3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

 In re:                                          §    Case No. 21-10380-SDB
                                                 §
 Roger L. Whitehead                              §    Chapter 13
 Alicia M. Whitehead                             §
              Debtors                            §

                                 CERTIFICATE OF SERVICE


              I, L. Stephen O’Hearn, Jr., do hereby certify that I have this date served the

foregoing Objection to Confirmation upon the following by depositing a copy of the same in the

United States mail with proper postage affixed, or by electronic noticing where indicated below:

Roger L. Whitehead
Alicia M. Whitehead
3703 Lexington Drive
Augusta GA 30906

Angela McElroy-Magruder
BY ELECTRONIC NOTICE

Huon Le
BY ELECTRONIC NOTICE

              This 9th day of July, 2021.


                                                     S/ L. Stephen O’Hearn, Jr.
                                                     L. Stephen O’Hearn, Jr.

Ellis, Painter, Ratterree & Adams, LLP
PO Box 9946
Savannah, GA 31412
(912) 233-9700
